296 F.2d 925
Marcelino Perez VELASQUEZ, Appellant,v.UNITED STATES of America, Appellee.
No. 18986.
United States Court of Appeals Fifth Circuit.
January 2, 1962.

Appeal from the United States District Court for the Western District of Texas; R. E. Thomason, Judge.
Marcelino Perez Velasquez, in pro. per.
Ralph Wade Adkins, Asst. U. S. Atty., El Paso, Tex., for appellee.
Before BROWN, WISDOM, and BELL, Circuit Judges.
PER CURIAM.


1
We have carefully examined the record and have considered the arguments raised by the appellant. We can find no substantial prejudicial error in the proceeding. Consequently the judgment below will be


2
Affirmed.